                                                                               Electronically Filed - Phelps - January 09, 2019 - 08:24 AM
Case: 4:19-cv-00154-RLW Doc. #: 1-1 Filed: 01/31/19 Page: 1 of 5 PageID #: 4
                                                             19PH-CV00035
                                                                               Electronically Filed - Phelps - January 09, 2019 - 08:24 AM
Case: 4:19-cv-00154-RLW Doc. #: 1-1 Filed: 01/31/19 Page: 2 of 5 PageID #: 5
                                                                               Electronically Filed - Phelps - January 09, 2019 - 08:24 AM
Case: 4:19-cv-00154-RLW Doc. #: 1-1 Filed: 01/31/19 Page: 3 of 5 PageID #: 6
                                                                               Electronically Filed - Phelps - January 09, 2019 - 08:24 AM
Case: 4:19-cv-00154-RLW Doc. #: 1-1 Filed: 01/31/19 Page: 4 of 5 PageID #: 7
                                                                               Electronically Filed - Phelps - January 09, 2019 - 08:24 AM
Case: 4:19-cv-00154-RLW Doc. #: 1-1 Filed: 01/31/19 Page: 5 of 5 PageID #: 8
